NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

EDWARD J. McLAUGHLIN,              :
                                   :     Civ. No. 19cv8696(RMB)
               Petitioner          :
     v.                            :
                                   :     MEMORANDUM AND ORDER
WARDEN DAVID ORTIZ,                :
                                   :
               Respondent          :
___________________________________:

     Petitioner Edward J. McLaughlin, an inmate incarcerated in

the Federal Correctional Institution in Fort Dix, New Jersey, filed

a habeas petition under 28 U.S.C. § 2241 seeking relief from his

conviction under 18 U.S.C. § 924(c), pursuant to Sessions v.

DiMaya, 138 S. Ct. 1204 (2018). (Pet., ECF No. 1.) This Court

transferred the petition to Petitioner’s sentencing court in the

United States District Court, Middle District of Pennsylvania,

where Petitioner’s § 2255 motion was pending. (Order, ECF No. 15.)

Petitioner subsequently filed a letter wherein he seeks to file a

new action in this Court under Federal Rule of Civil Procedure

60(B), (C)(3) and (D). (Letter, ECF Nos. 16 and 16-1.) Fed. R.

Civ. P. 60 provides for relief from a judgment or order under

limited circumstances.

     In Petitioner’s Rule 60 motion, he challenges his conviction

and sentence imposed in the Middle District of Pennsylvania. “Rule
60(b) cannot be used as an independent means to relieve a defendant

of a judgment in a criminal case, because the Federal Rules of

Civil Procedure are not applicable to criminal cases.” Gray v.

United States, 385 F. App'x 160, 162 (3d Cir. 2010). Therefore,

the Court will not open a new case for Petitioner’s motion under

Fed. R. Civ. P. 60.

     IT IS therefore on this 24th day of October 2019,

     ORDERED that the Clerk shall reopen this matter; and it is

     ORDERED that Petitioner’s letter request to open a new action

(ECF No. 16) is DENIED; and it is further

     ORDERED that the Clerk shall serve a copy of this Memorandum

and Order on Petitioner by regular U.S. mail; and it is further

     ORDERED that the Clerk shall close this case.



                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              UNITED STATES DISTRICT JUDGE




                                 2
